Citation Nr: 0931661	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and T.M.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  After remanding the claims for 
additional development in April 2006, the Board denied the 
claims in a May 2008 decision.  In a December 2008 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand (JMR) filed by the parties 
and partially vacated the May 2008 Board decision.  The case 
was thereafter returned to the Board.

In March 2005 and March 2006, the Veteran presented personal 
testimony during hearings at the RO.  Transcripts of the 
hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, service treatment records show that in 
August 1975, the Veteran had a large hemorrhoid.  It was 
noted to have been non-traumatic and without a prior history.

Also in August 1975, the Veteran complained of low back pain 
after participating in a tug-of-war two days previously.  He 
was observed to have a limited and painful range of motion, 
and a strained back was the assessment.  The examiner noted 
that no direct trauma was involved.  The following day, the 
Veteran sought and was granted a "CMC waiver" for residuals 
of back strain.  Several weeks later, in September 1975, the 
Veteran complained that his back started to hurt while 
lifting heavy objects.  No muscle spasm was noted, but pain 
was observed while demonstrating range of motion.  Several 
days later, in October 1975, the Veteran again complained of 
back pain after performing physical training.  There was 
tenderness to touch but no edema or swelling present.  There 
was no muscle spasm, straight leg raising was negative, and 
there were no neurological findings.  Range of movement was 
reported as "tender."  The impression was muscle strain.

Two weeks later, the Veteran presented for treatment of lower 
back pain.  Examination revealed no trauma, no radicular 
symptoms, no tenderness, no muscle spasm, normal range of 
movement, and negative straight leg raising.  X-ray studies, 
with oblique views, were within normal limits.  The 
impression was ligament strain and the Veteran was returned 
to full duty.  A few days later, the Veteran again presented 
with complaints of low back pain.  Follow-up X-ray studies 
were again negative.  The impression was "no pathology," 
and the Veteran was referred for an orthopedic consultation.

During the October 1975 orthopedic consultation, the Veteran 
reported lower back pain since the previous August when he 
fell six or seven feet on his back and landed on a pole.  The 
examiner noted this report to be undocumented.  Physical 
examination and X-ray studies revealed the Veteran's back to 
be within normal limits.  The impression was low back pain 
without objective findings, and the Veteran was returned to 
full duty.  The January 1976 separation examination revealed 
that the Veteran's back was normal.

Correspondence from a private orthopedic surgeon to the 
Veteran's attorney in August 1983 states that the Veteran was 
involved in an automobile accident in May 1983.  In 
January 1988, the Veteran told a private orthopedist that he 
slipped and fell to the ground while pushing a car.  VA 
treatment records from August 1989 show that the Veteran 
presented with complaints of low back pain as a result of 
lifting performed as a carpenter's helper.  A private medical 
record from June 1996 indicates that the Veteran was involved 
in a motor vehicle accident.  Correspondence from a private 
examiner to the Veteran's attorney in March 2001 states that 
the Veteran was involved in accidents in June 1999 and 
February 2000.  A private treatment record from July 2002 
states that the Veteran injured his lower back in a work 
accident six days previously.

A VA outpatient record from January 2004 states that the 
Veteran experienced lower back pain that radiated to his 
feet.  The examiner opined that it was possible that the 
Veteran developed severe arthritis in his back and neck due 
to trauma in the military service.  A VA examiner opined 
during a January 2004 follow-up visit that it was possible 
that the Veteran developed severe arthritis in his hip due to 
trauma in the military service.

The Veteran reported occasional rectal bleeding to a VA 
examiner in June 2004.  The examiner opined that the Veteran 
had rectal bleeding secondary to long standing symptomatic 
hemorrhoids, and he indicated that the Veteran would benefit 
from a hemorrhoidectomy.  In July 2004, another VA examiner 
noted that the Veteran needed definitive treatment for 
hemorrhoids and rectal bleeding.

In the December 2008 Joint Motion for Remand, the parties 
expressed concern that the Veteran had not received a current 
VA examination to clarify the etiology of his claimed 
disorders.  In light of the concerns expressed in the Joint 
Motion for Remand, the Veteran should receive a VA 
examination to clarify the etiology of his claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran from January 2006.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all appropriate treatment 
records have been obtained and associated 
with the claims file, the Veteran should 
be afforded appropriate VA examinations 
to determine the etiology of his back, 
bilateral hip, and hemorrhoid disorders.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational, occupational, and medical 
history is to be obtained.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

The physician is requested to discuss the 
Veteran's various back injuries both 
during and after service and provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's back, hip, and hemorrhoid 
disorders were caused by his active duty 
service.  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the Veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




